DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of the amendment filed 2/10/2021: claims 1, 2, 4-7, 14, and 15 are amended, claims 3 and 11 are canceled, claim 8 is original, claims 9, 10, 12, and 13 are withdrawn and amended, and claims 16 and 17 are new.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a processor and broadly a memory, which will be called a controller for this analysis. This judicial exception is not integrated into a practical application because although he claim recites a processor and memory, it is so broadly claimed and disclosed as to constitute a mere venue for the claimed function to be performed on. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the breadth of how the computer is claimed and disclosed, also the manner in which the memory is claimed can be seen as transitory in nature.
Step 1 Analysis: The claim recites a controller and memory, since claim 1 is not written in a means-plus-function style the claim is given its broadest reasonable 
Step 2A Prong One Analysis: The claims are directed to an abstract idea.  The claim is uses a signal under BRI (i.e. it is transitory in nature).
Step 2A Prong Two Analysis: The controller is recited so generically that it represents no more than mere instructions to apply the judicial exceptions on an apparatus.  It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller (3D printing, which is only passively claimed). It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Step 2B Analysis: The claims do not recite additional elements that amount to significantly more than the judicial exception.  The claimed controller is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Additionally, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, 
The memory needs to be non-transitory in nature.
Claim Interpretation
The Examiner wishes to point out to applicant that claims 1, 2, 4-8, and 14-17 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2112.01 I and 2114-2115 for further details).
Regarding claims 4 and 15:
The limitation “almost continuous” is being interpreted to be greater than 0 to less than 5% porosity as disclosed in paragraph 0021 of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
The term "a few seconds" in claims 2 and 14 is a relative term which renders the claims indefinite.  The term "a few seconds” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is the metes and bounds of “a few seconds”?  It could be 3 seconds, it could be 5 seconds, or it could ne 3 microseconds.  Since nothing is disclosed defining the phrase the claims are seen as vague and indefinite since the boundary of the claims is unascertainable.  For the purposes of examination, “a few seconds” will be interpreted as a time greater than zero seconds.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burris et al (U.S. PGPub 2014/0271328; herein Burris, already of record), in view of Richardson (U.S. PGPub 2004/0204785).  Regarding claim 1:
Burris teaches using a processor (paragraph 0046) and a memory (paragraph 0102) to control a 3D printer (throughout disclosure of Burris) using metal powder (paragraph 0021).
The Burris teaches controlling multiple energy sources (paragraphs 0043 and 0082-0090 and Figure 8).  The third energy beam of Burris is at a lower energy level than the first energy beam (S13).  The third energy beam of Burris is scanned prior to the first energy beam (S11).  The third energy beam of Burris preheats the material, while the first energy beam melts the preheated material.
It is noted that Burris does not explicitly state that sintering occurs during the preheating.  However this is seen as the intended use of the apparatus, and since no additional structure is claimed to allow for such use, then the third energy beam of Burris is capable of sintering since Burris teaches the energy level of the beams can be altered.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that since the third energy beam of Burris preheats, and Burris teaches the ability to alter the energy level of the beams, then one would be able to adjust the energy of the third beam to any needed level to achieve a desired process result.  It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance a high enough temperature to sinter the powder but not melt the powder (which would still fall under 
However, Burris does not explicitly disclose at least one strobe lamp as the energy source.  It is noted that Burris does allow for alternate energy sources to be used (paragraph 0019).
Nevertheless, in the same field of endeavor Richardson teaches that one can use laser or xenon flash lamps (which is seen as the claimed strobe lamp) as the energy source in an additive manufacturing device (paragraph 0077)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the xenon flash lamp of Richardson, since Richardson has disclosed lasers and xenon flash lamps to be equivalents for the same purpose (MPEP 2144.06 II).  Therefore the laser controller of Burris can then be applied to the xenon flash lamp of Richardson. 
Regarding claim 2:
Burris teaches adjusting the energy sources parameters including pulse time and profile (paragraphs 0048 and 0069).
Regarding claim 4:
As previously discussed Burris and Richardson teach pulsed energy sources, specifically xenon flash lamps.  Inherently there is a certain amount of time the source energy is applied.  As previously discussed the source of Burris melts the powder.  The additional results claimed in claim 4 are seen as the intended use of the apparatus, and since no additional structure is claimed to allow for such use, then the energy sources of Burris and Richardson are capable of such results since Burris teaches the energy level 
Regarding claims 5 and 8:
Claims 5 and 8 are directed towards the material worked upon by the apparatus, and since Burris explicitly teaches using metal powder, Burris and Richardson are capable of using the desired size and the desired end result of using the metal powder and desired process, since no additional structure is claimed to allow for such use.
Regarding claim 7:
Burris teaches using three energy sources, paragraphs 0082-0090 and Figure 8, and as previously discussed the third source of Burris is the claimed low energy and the first beam of Burris is the claim high energy, and as previously discussed the energy levels of Burris are controllable.  Thus the combination with Richardson would make obvious such control.

Claims 6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burris and Richardson, and in further view of Ramirez Muela et al (WO 2015/106844; herein Ramirez Muela, already of record).  Regarding claim 6:
 As previously discussed Burris teaches three energy sources (the first and third being the claimed sources).  Burris also teaches material dispenser 120 (paragraph 0020) and as seen in Figure 8 in the top two schematics.
Burris and Richardson are silent to the fluid delivery device.  However, in the same field of endeavor Ramirez Muela teaches a coalescing agent distributor 430 in Figure 4 and paragraphs 0015 and 0038.  The coalescing agent of Ramirez Muela acts as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the coalescing agent distributor of Ramirez Muela in the apparatus of Burris and Richardson, since it helps the material absorb the energy applied more efficiently.
Regarding claim 14:
See the remarks regarding the rejection of claims 1, 2, and 6.
Regarding claim 15:
See the remarks regarding the rejection of claim 4.
Regarding claim 16:
As previously discussed Richardson teaches a xenon flash lamp.
Regarding claim 17:
As previously discussed Burris teaches multiple energy sources, thus when combined with Richardson, the combination thus teaches multiple xenon flash lamp and their control.
Response to Arguments
Applicant's arguments and amendments with respect to the 101 rejection have been fully considered but they are not persuasive.  Claim 1 is still directed to non statutory subject matter, since the memory can be transitory in nature.
Applicant’s arguments with respect to the art rejection based on Burris has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Burris does not teach a strobe lamp, but does allow for other energy sources.  The amendment has required the introduction of the Richardson reference which makes obvious the strobe lamp, via equivalency with lasers.  Thus the combination of Burris and Richardson make obvious the amended claims
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743